             Case 6:18-cv-00333-ADA Document 1 Filed 11/08/18 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

                                                   :
Edward Chilcote,                                   :
                                                     Civil Action No.: 6:18-cv-333
                                                   :
                        Plaintiff,                 :
        v.                                         :
                                                   :
Diversified Adjustment Service, Inc. ,             :
                                                     COMPLAINT
                                                   :
                        Defendant.                 :
                                                   :
                                                   :

                For this Complaint, the Plaintiff, Edward Chilcote, by undersigned counsel, states

as follows:

                                         JURISDICTION

        1.      This action arises out of the Defendant’s repeated violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”), and the invasions of the

Plaintiff’s personal privacy by the Defendant in their illegal efforts to collect a consumer debt.

        2.      Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367.

        3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

Defendant transacts business in this District and a substantial portion of the acts giving rise to

this action occurred in this District.

                                             PARTIES

        4.      The Plaintiff, Edward Chilcote (“Plaintiff”), is an adult individual residing in

Killeen, Texas, and is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3).

        5.      The Defendant, Diversified Adjustment Service, Inc. (“Diversified”), is a

Minnesota business entity with an address of 600 Coon Rapids Boulevard, Coon Rapids,
            Case 6:18-cv-00333-ADA Document 1 Filed 11/08/18 Page 2 of 7



Minnesota 55434, operating as a collection agency, and is a “debt collector” as the term is

defined by 15 U.S.C. § 1692a(6).

                     ALLEGATIONS APPLICABLE TO ALL COUNTS

A.     The Debt

       6.      The Plaintiff allegedly incurred a financial obligation (the “Debt”) to an original

creditor (the “Creditor”).

       7.      The Debt arose from services provided by the Creditor which were primarily for

family, personal or household purposes and which meets the definition of a “debt” under

15 U.S.C. § 1692a(5).

       8.      The Debt was purchased, assigned or transferred to Diversified for collection, or

Diversified was employed by the Creditor to collect the Debt.

       9.      The Defendant attempted to collect the Debt and, as such, engaged in

“communications” as defined in 15 U.S.C. § 1692a(2).

B.     Diversified Engages in Harassment and Abusive Tactics

       10.     Within the last year, Diversified began contacting Plaintiff in an attempt to collect

the Debt.

       11.     In July 2018, Plaintiff requested Diversified cease calls to him and only contact

him by mail.

       12.     In complete disregard of Plaintiff’s request, Diversified continued to call Plaintiff

on a daily basis.

       13.     On or about September 4, 2018, Diversified spoke to Plaintiff in an abusive and

aggressive manner causing a great deal of frustration and distress to Plaintiff.

       14.     On or about September 13, 2018, Diversified called client at 7:19am with the

intent to annoy and harass Plaintiff.
                                                 2
          Case 6:18-cv-00333-ADA Document 1 Filed 11/08/18 Page 3 of 7



       15.     Diversified continued to place calls to Plaintiff after notice that Plaintiff was

represented by an attorney.

C.     Plaintiff Suffered Actual Damages

       16.     The Plaintiff has suffered and continues to suffer actual damages as a result of the

Defendant’s unlawful conduct.

       17.     As a direct consequence of the Defendant’s acts, practices and conduct, the

Plaintiff suffered and continues to suffer from humiliation, anger, anxiety, emotional distress,

fear, frustration and embarrassment.

                                             COUNT I

                  VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.

       18.     The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

       19.     The Defendant’s conduct violated 15 U.S.C. § 1692c(a)(1) in that Defendant

contacted the Plaintiff at a place and during a time known to be inconvenient for the Plaintiff.

       20.     The Defendants’ conduct violated 15 U.S.C. § 1692c(a)(1) in that Defendants

contacted the Plaintiff before 8:00am.

       21.     The Defendants’ conduct violated 15 U.S.C. § 1692c(a)(2) in that Defendants

contacted Plaintiff after having know that the Plaintiff was represented by an attorney.

       22.     The Defendant’s conduct violated 15 U.S.C. § 1692d in that Defendant engaged

in behavior the natural consequence of which was to harass, oppress, or abuse the Plaintiff in

connection with the collection of a debt.

       23.     The Defendant’s conduct violated 15 U.S.C. § 1692d(2) in that Defendant used

profane and abusive language when speaking with the consumer.



                                                  3
          Case 6:18-cv-00333-ADA Document 1 Filed 11/08/18 Page 4 of 7



       24.     The Defendant’s conduct violated 15 U.S.C. § 1692d(5) in that Defendant caused

a phone to ring repeatedly and engaged the Plaintiff in telephone conversations, with the intent to

annoy and harass.

       25.     The Defendant’s conduct violated 15 U.S.C. § 1692e in that Defendant used false,

deceptive, or misleading representation or means in connection with the collection of a debt.

       26.     The Defendant’s conduct violated 15 U.S.C. § 1692e(10) in that Defendant

employed false and deceptive means to collect a debt.

       27.     The Defendant’s conduct violated 15 U.S.C. § 1692f in that Defendant used

unfair and unconscionable means to collect a debt.

       28.     The foregoing acts and omissions of the Defendant constitute numerous and

multiple violations of the FDCPA, including every one of the above-cited provisions.

       29.     The Plaintiff is entitled to damages as a result of Defendant’s violations.

                                           COUNT II

                VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT
                        TEX. FIN. CODE ANN. § 392, et al.

       30.     Plaintiff incorporates by reference all of the above paragraphs of this Complaint

as though fully stated herein.

       31.     The Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

       32.     The Defendant is a “debt collector” and a “third party debt collector” as defined

by Tex. Fin. Code Ann. § 392.001(6) and (7).

       33.     The Defendant caused a telephone to ring repeatedly, with the intent to annoy or

abuse the Plaintiff, in violation of Tex. Fin. Code Ann. § 392.302(4).




                                                 4
          Case 6:18-cv-00333-ADA Document 1 Filed 11/08/18 Page 5 of 7



       34.    The Plaintiff is entitled to injunctive relief and actual damages pursuant to Tex.

Fin. Code Ann. § 392.403(a)(1) and (2) and to remedies under Tex. Bus. & Comm. Code

§ 17.62 pursuant to Tex. Fin. Code Ann. § 392.404(a).



                                     PRAYER FOR RELIEF

              WHEREFORE, the Plaintiff prays that judgment be entered against the

Defendant:

                  1. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1) against the Defendant;

                  2. Statutory damages of $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A)

                       against the Defendant;

                  3. Costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C.

                       § 1692k(a)(3) against the Defendant;

                  4. Injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1);

                  5. Actual damages pursuant to Tex. Fin. Code Ann. § 392.403(a)(2);

                  6.   Remedies under Tex. Bus. & Comm. Code § 17.62 pursuant to Tex. Fin.

                       Code Ann. § 392.404(a);

                  7. Actual damages from the Defendant for the all damages including emotional

                       distress suffered as a result of the intentional, reckless, and/or negligent

                       FDCPA violations in an amount to be determined at trial for the Plaintiff;

                  8. Punitive damages; and

                  9. Such other and further relief as may be just and proper.


                         TRIAL BY JURY DEMANDED ON ALL COUNTS


Dated: November 8, 2018

                                                   5
Case 6:18-cv-00333-ADA Document 1 Filed 11/08/18 Page 6 of 7




                           Respectfully submitted,

                           By: __/s/ Sergei Lemberg_________

                           Sergei Lemberg, Attorney-in-Charge
                           Connecticut Bar No. 425027
                           LEMBERG LAW, L.L.C.
                           43 Danbury Road, 3rd Floor
                           Wilton, CT 06897
                           Telephone: (203) 653-2250
                           Facsimile: (203) 653-3424
                           E-mail: slemberg@lemberglaw.com
                           Attorneys for Plaintiff




                              6
Case 6:18-cv-00333-ADA Document 1 Filed 11/08/18 Page 7 of 7
